Citation Nr: 0911761	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  97-32 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the transverse process, L1, L2, L3, healed, 
with symptomatic residuals, rated as 30 percent disabling 
prior to September 29, 2004.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the transverse process, L1, L2, L3, healed, 
with symptomatic residuals, to include degenerative disc 
disease, currently rated as 40 percent disabling effective 
September 29, 2004.

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the pelvis.

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right femur.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which in part denied increased ratings 
for residuals of a fracture of the pelvis and for residuals 
of a fracture of the right femur.  This matter also comes to 
the Board from a May 2000 rating that in part denied 
entitlement to an increased evaluation for the residuals of a 
fracture of the transverse process, L1, L2, L3, healed, with 
symptomatic residuals and entitlement to TDIU.

After the claim was reviewed, the Board in an August 2002 
decision which disposed of other issues on appeal, notified 
the Veteran that it was deferring issuing a decision on the 
issues noted on the title page of this decision and instead 
it would be undertaking additional development of those 
issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the Veteran that 
once the development had been completed, the Veteran would be 
informed of the development, and the Board would issue a 
decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003). In that case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claims 
were remanded to the RO in July 2003.  The purpose of the 
remand was to obtain additional medical information needed 
for adjudication of the Veteran's claim.

Following return of the issues to the Board for review, the 
Board denied the enumerated issues in a June 2005 decision 
that also denied service connection for a kidney condition.

The Veteran appealed the enumerated issues of entitlement to 
increased ratings and TDIU and a claim for entitlement to 
service connection for a kidney disorder to the United States 
Court of Appeals for Veterans Claims (Court).  Both parties 
in this appellate matter filed a Joint Motion for Remand.  In 
this Joint Motion, the Veteran abandoned his claim for 
service connection for a kidney disability.  In a decision 
rendered August 2, 2006, the Court granted the Joint Motion 
and remanded it to the Board for further development.  The 
appeal as to the kidney disability was dismissed.

The Board notes that in February 2005, the RO granted an 
increased rating for the Veteran's lumbar spine disorder to 
40 percent disabling effective September 29, 2004, and 
changed the diagnosis to include degenerative disc disease of 
the lumbar spine, in addition to the residuals of a fracture 
of the transverse process, L1, L2, L3, healed.  Prior to that 
date, the evaluation for this disorder continued to be 30 
percent disabling during the pendency of the appeal.  The 
Board has recharacterized this issue as two separate 
increased rating issues to reflect the increased rating 
during part of this appellate period beginning in September 
29, 2004.

The Board remanded this issue in March 2007 to afford 
additional development in compliance with the Court's Order.  
Such has been completed and this case is returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to September 29, 2004 the Veteran's lumbar spine 
disability due to residuals of fracture transverse process, 
L1, L2, L3, healed, is manifested by complaints of severe 
pain and generally moderate limitation of motion, with 
additional functional limitations due to pain shown, 
supported by objective findings such as muscle spasm during 
flare-ups.

2.  The Veteran's lumbar spine disability does not more 
closely resembles a pronounced intervertebral disc disease, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief. 

3.  The Veteran did not have incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period.

4.  Evidence of favorable ankylosis of the entire 
thoracolumbar spine is not of record.

5.  Range of motion of the right hip is near normal, with 
minor restrictions, and without objective evidence of pain or 
functional loss.

6.  The Veteran has a high school education and attended 
college for two years; he last worked as a truck driver in 
the mid-1990's.

7.  The Veteran's service-connected disabilities are 
residuals of a fracture of the transverse process, L1, L2, 
and L3, rated at 40 percent, residuals of a left clavicle 
fracture, rated at 20 percent; residuals of pelvis fracture, 
rated at 0 percent; right femur disability, rated 0 percent, 
and residuals of a colostomy, rated at 0 percent.  The 
Veteran has a combined rating of 50 percent.

8.  The Veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but 
no more, for residuals of a fracture of the transverse 
process, L1, L2, and L3, have been met prior to September 29, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285 and 5292 
(2002), DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

2.  The criteria for a current disability rating in excess of 
40 percent for residuals of a fracture of the transverse 
process, L1, L2, and L3, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285 and 5292, 5293, 5295 (2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2008).  

3.  The criteria for a compensable evaluation for the 
residuals of a fracture of the pelvis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5250-
5255 (2008).

4.  The criteria for a compensable evaluation for the 
residuals of a fracture of the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.27, 
4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5250-5255 (2008).

5.  The criteria for TDIU due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the unfavorable AOJ decisions that are 
the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran filed a claim for an 
increased rating of the pelvis and right femur in June 1997, 
his claim for an increased rating for the back in August 1998 
and for TDIU in January 2000.  The RO adjudicated these 
claims in September 1997 and May 2000.

In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant on December 2003.  Additional notice 
was sent in November 2004, and May 2007.  The Veteran was 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to for an increased 
rating and TDIU, which included notice of the requirements to 
prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by the AOJ after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on September 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.   

In this case, the May 2007 letter told the Veteran that he 
should submit evidence showing his service-connected 
disabilities had gotten worse, and told him to send recent 
medical records particularly those since December 2002.  The 
letter also informed him more specifically that his 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  This letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Additionally this notice, also 
apprised him of how the VA determines the effective date for 
entitlement to benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
RO readjudicated this claim in October 2008 subsequent to 
issuance of these letters.    

Even if this letter were deemed insufficient as it did not 
address with specificity the criteria for adjudicating the 
lumbar spine disorder under criteria which was revised during 
the pendency of this claim, or for the criteria pertinent to 
his claims for residuals of a fracture of the pelvis and 
right femur, the  Veteran was provided detailed information 
regarding the applicable criteria for an increased rating for 
all the claimed disorders by the statement of the case (SOC) 
sent in October 2007 (for pelvis, right femur), SOC sent in 
August 2000 (back and TDIU), supplemental statements of the 
case (SSOC's) sent in September 1998 and June 1999 (pelvis 
and right femur), SSOC's sent in January 2005 and September 
2008 which addressed all issues.  These SOC's and SSOC's 
discussed at length the level of disability needed for a 
higher rating for each disorder, including the pertinent 
criteria, both old and revised, as well as the symptomatology 
including the amount of motion loss, pain, fatigability or 
neurological abnormalities needed for an increased rating for 
the back, as well as the pertinent criteria for the pelvis 
and right femur.  The Veteran discussed in detail functional 
limitations such as limitation of motion, restrictions on 
lifting, restrictions on walking and severe pain affecting 
his back, pelvis and right femur at his August 2000 RO 
hearing.  Based on the above, any notice deficiencies present 
do not affect the essential fairness of the adjudication.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination was done in February 2007, which includes a 
review of the claims file and examination of the Veteran.

In summary, the duties imposed on the VA to notify and assist 
have been considered and satisfied.  Through notices of the 
AOJ, the claimant has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background for Increased Ratings

The Veteran contends that his pelvis, lower back, and right 
upper leg disabilities are inappropriately rated and that he 
should be in receipt of higher compensation rates for each 
disorder.  The record reflects that while the Veteran was in 
service, he was involved in a motor vehicle accident.  The 
accident occurred in October 1974.  As a result of that 
accident, he injured his shoulder, right leg, pelvis, and 
back.  More specifically, and for the purposes of this claim, 
the Veteran fractured three of his vertebra, pelvis, and 
right femur.  After extensive treatment for these, and other 
injuries, the Veteran was returned to duty and shortly 
thereafter left the US Marine Corps.  Following his release 
from active duty, the Veteran applied for VA compensation 
benefits.  Subsequent to a review of the Veteran's service 
medical records, service connection was granted for the 
residuals of fractures of the transverse process of L1, L2, 
and L3; the residuals of a fracture of the pelvis, superior 
ramus and left inferior ramus; and for the residuals of a 
fracture for the right femur, puncture wound of the right 
thigh was granted in a September 1976 rating decision..  
Initially, noncompensable ratings were assigned for the 
pelvis and leg injury residuals, and a 10 percent rating was 
awarded for the back disability.

The Veteran filed his claim for increased ratings for his 
pelvis and right femur disabilities in June 1997 and for his 
lumbar spine disorder in October 1998.  The Veteran's lower 
back disability was increased to 30 percent disabling in the 
September 1997 rating, and during the pendency of the appeal, 
was increased to 40 percent disabling effective September 29, 
2004.  Prior to that date the 30 percent rating remained in 
effect.  The noncompensable ratings for the other 
disabilities on appeal have remained unchanged since the 
original grant of service connection.

A VA general medical examination from January 1997 noted the 
complaints of back pain which had been chronic since his 
vertebral fractures worse with twisting and turning.  He also 
reported being diagnosed with rheumatoid arthritis.  He felt 
his back pain was worsening and a daily occurrence worse in 
the morning and with bending.  He felt some weakness in his 
legs in morning time, like he was going to fall but without 
actual buckling of the legs.  He denied numbness, tingling or 
radiation to the thigh.  Regarding the right femur and pelvic 
fracture he reported persistent right hip pain and difficulty 
with ambulation and should be using a cane but cannot due to 
his right hand injuries.  Physical examination revealed right 
sided paraspinal muscle pain of the back with some right 
sided pain on straight leg raise.  He had 50 degrees flexion, 
20 degrees lateral bending to the right and 25 degrees 
extension and left lateral bending.  Motor examination was 
5/5 in both lower extremities and sensation was intact.  No 
specific examination of the pelvis or legs was done.  He was 
assessed with chronic low back pain worse over the past few 
years and status post fracture at motor vehicle accident with 
resulting chronic hip pain and chronic back pain.  

A July 1997 VA joints examination again noted the complaints 
of pain worsening over the last five years, mostly in the low 
back, with steady dull pain and sharp pain triggered by 
bending or lifting.  The pain also went down to the right hip 
area and sometimes down the right lower extremity.  He 
indicated that he had quit working in 1995 as an electrician, 
and prior to that had resigned from working as ground 
maintenance personnel due to his low back.  On examination he 
was unable to get dressed and put on and off his shoes and 
had constant difficulties sitting up and had to change 
position and sitting because of low back pain.  Every move 
would trigger sharp pain.  He was examined in the supine 
position.  Pressure over the popliteal areas produced sharp 
pain in the low back.  The Veteran was noted to have a 10 by 
0.5 centimeter scar on his right thigh from removal of a 
foreign body and stated there was a fracture of the femur but 
he was not complaining of pain in that area, but had pain in 
the low back with radiation to the right hip area.  Exam of 
the low back was limited due to moderate to severe pain.  
There was a visible contracture of the muscle in the low back 
and the pain was mostly localized across the low back in the 
LS spine area.  There was no muscle wasting in the lower 
extremities.  In the supine position he could barely raise 
his legs more than 5 degrees without triggering a very severe 
pain to his low back.  A January 1997 X-ray showed vertebral 
body height and alignment normal on lateral view but on AP 
view a mild scoliosis to the left was shown.  The impression 
was scoliosis of the lumbar spine convexity to the left.  The 
diagnosis was status post injury secondary to war injury 
resulting in fractures of the transverse processes of L1, L2 
and L3 and questionable dislocation of the right hip and 
puncture wound to the lateral side of the right thigh.  He 
was said to be unable to get dressed, particularly pants, 
shoes and socks, because the bending triggers pain.  

Most of the private and VA medical records in the claims 
folder primarily deal with medical problems besides those on 
appeal, including extensive records of treatment for 
Reynaud's disease as well as other medical problems such as 
hepatitis's C among others.  He is noted to have had 
significant disability stemming from the Reynaud's disease 
throughout the pendency of this appeal, and eventually had 
all his finger amputated. Among the pertinent evidence were 
private records from December 1997 revealing that the Veteran 
was treated in December 1997 following a motor vehicle 
accident wherein he fractured his right leg, but also was 
noted to have pain to the lumbar spine.  Thereafter the 
records through 1998 deal with his recovery from this 
accident and treatment for the right tibia fracture.  

The report of a January 1999 VA examination for joints 
including the back, pelvis and right femur noted the history 
of the accident in 1974 which resulted in these fractures as 
well as an initial colostomy with later closure.  Now the 
Veteran walked with a cane in his left hand due to his 
injuries.  He reported low back pain if he walked a quarter 
mile and of pain in the right buttock with walking or on 
waking up.  Physical examination revealed he stood erect with 
a level pelvis, no scoliosis and had the following range of 
motion.  Flexion was 55 degrees, and extension, lateral 
flexion and rotation in all directions were 25 degrees.  He 
was slightly tender at L3 and had back pain on straight leg 
raising to 70 degrees bilaterally.  Flexion of the right hip 
with the knee flexed also caused low back pain which was 
anatomically inconsistent.  The right hip was negative for 
Trandleberg sign bilaterally.  He had the following range of 
motion for the right hip.  Flexion was 125 degrees, extension 
was 30 degrees, internal rotation and abduction were both 45 
degrees, external rotation was 55 degrees and adduction was 
25 degrees.  He had a well healed scar over the right hip.  
Right knee had full motion.  He had a scar and prominent 
screws and plates over the medial side of the medial tibial 
plateau.  Neurologically, his deep tendon reflexes were 
active and equal in the knees and ankles bilaterally.  He 
could heel and toe walk, and squat and arise from a squatting 
position.  No motor weakness or sensory deficit could be 
detected in the lower extremities.  X-rays were reviewed and 
noted to show healed fractures of the superior and inferior 
pubic rami on the right and an apparent healed fracture of 
the superior rim of the right acetebulum.  He had no residual 
deformity of the right femur or right hip.  The lumbar spine 
X-rays showed that the transverse process fractures healed 
and were no longer visible, no wedging of the vertebrae to 
suggest compression fracture and normal disc height without 
osteophyte formation.  The impression was stats post pelvis 
and femur without residual impairment.

Records from May 2000 revealed that he was admitted to the VA 
substance abuse program after he reported severely abusing 
morphine, alcohol and street drugs.  In September 2000 low 
back pain was noted.  In February 2001 he called to request 
permission to go to the local emergency room (ER) for back 
pain as he had to do so the previous night.  In March 2001 he 
was followed up and said the back pain was causing the most 
distress with pain at a level 10/10.  He related the history 
of the fracture to L1, L2 and L3 in 1975 with a history of 
using heat and massage in the past.  He denied radiation to 
the extremities or trouble walking.  Physical examination was 
noteworthy for bilaterally paraspinal muscle spasm in the 
lumbar area and the assessment was back pain.  

Records from 2002 include an April 2002 nursing note with 
pain in the low back and shoulder with a pain score of 7/10 
and the pain was described as aching, burning and sharp.  In 
June 2002 he was noted to be ambulatory with pain locality to 
include the low back and hand.  Worst pain was 10 best pain 
was 3.  His back pain was more than 20 years in duration and 
he treated with oxycodone for pain and occupational therapy 
as needed.  VA records from September 2002 addressing 
Reynaud's syndrome complaints also noted some back pain to 
his right hip with some radiation to the right leg.  

The record indicates that the Veteran underwent a VA 
examination of the back and hips in December 2002.  His 
subjective complaints were reported as follows:  For the back 
it was mostly a level 10 from 1-10, but sometimes went down 
to 8.  For the right hip it was tolerable to a level 5; 
however, he cannot walk for any length of time or sit for any 
length of time.  He wore a lumbosacral corset since 1998 and 
used a straight cane since 1977, but later when asked again 
reported using the cane for only a few years.  Complaints 
about the pelvis were of it hurting all the time and being 
unable to move freely.  The examiner noted that the Veteran 
was wearing a lumbosacral corset for support and that he 
entered via a pushed wheelchair.  When examined, it was noted 
that the Veteran was able to walk with a cane and he was 
capable of standing and sitting.  It was reported that the 
Veteran's complaints involving pain seemed "exaggerated."

The examiner further noted that there was marked guarding of 
the paraspinal muscles.  Range of motion measurements were as 
follows: flexion was 50 degrees, extension was 10 degrees, 
lateral flexion to the left was 10 degrees, lateral flexion 
to the right was 20 degrees and rotation was 35 degrees 
bilaterally.

The Veteran complained of pain upon each move although he was 
able to actually, with effort, forward flex to 60 degrees.  
The leg raising test was negative.  Peripheral pulses were 
intact and deep tendon reflexes were 2+/symmetrical to the 
lower extremities.  The neurological testing came back with 
normal results for light touch and pin prick.  Mild 
scoliosis, but no pelvic tilt, was observed, and tenderness 
over the spinous process was not found.  

On examination of the hip and pelvis the VA examiner reported 
that there was no tenderness found.  Range of motion was 
limited but the examiner opined that this limitation was due 
to lack of effort on the Veteran versus actual restrictions.  
With respect to both hips, range of motion measurements, in 
degrees, were measured as follows:  Active abduction was 45 
degrees, adduction was10 degrees, flexion was 70 degrees and 
rotation was not measured.  Upon completion of the 
examination, the examiner indicated that the Veteran was 
suffering from very minimal residuals from the fractured 
pelvis.

Additionally, the examiner opined that it was impossible to 
determine whether there were any additional functional 
restrictions with respect to the tenets of DeLuca.  Facet 
joint arthropathy was shown on x-ray films.  The examiner 
commented that the Veteran's back was not preventing the 
Veteran from working and noted that the Veteran's primary 
disability stemmed from symptoms of his nonservice-connected 
Reynaud's which resulted in finger amputations and were the 
primary reason he had to stop working.  The impressions 
included status post fracture L1-3 transverse processes with 
minimal residuals, degenerative joint disease of the 
lumbosacral spine, myofasciitis lumbosacral spine, history of 
fractured pelvis and right femur with minimal residuals, 
status post fracture right tibia/fibula.  Also diagnosed was 
Reynaud's and amputation multiple fingers due to Reynaud's.  
The examiner commented that the extent of disability from his 
lower back condition could not be differentiated from the 
right lower extremity due to a nonservice connected injury 
mainly due to the subjective nature of his complaints and 
lack of effort.  X-rays were ordered for this examination but 
were not obtained, nor was an addendum made citing the X-ray 
findings.  This examination mirrored many of the findings 
that were reported in January 1999 except that these findings 
were more severe than those noted previously.

The VA and private records from 2003 addressed treatment for 
Reynaud's with no pertinent findings regarding the issues on 
appeal.  In 2004 there was some treatment for back 
complaints, with September 2004 emergency room (ER) records 
revealing complaints of back pain with the Veteran noted to 
be in severe pain across the lower back.  He was assessed 
with low back pain.  A lumbar magnetic resonance imaging 
(MRI) from the same month showed mild degenerative changes of 
the lumbar spine with mild broad based disc bulges in the 
lower lumbar region markedly worse at L4-5 and an acute 
annular tear at L5-S1.  He was again seen in the ER in 
October 2004 with complaints of severe left hip pain with 
onset 5 weeks ago.  He reported the pain at a level 10 with 
no relief from taking 30 milligrams of morphine.  All other 
symptoms were within normal limits.  Other records from 
October 2004 revealed complaints of left buttock pain for 4-5 
weeks, with positive findings of slight pain over the left 
buttock but full range of motion of the left hip and he was 
neurologically intact.  The diagnosis was left buttock pain 
and questionable drug seeking behavior.  He was referred for 
follow-up for possible injections in the back for pain 
management.  Elsewhere in October 2004 documenting left hip 
pain, the Veteran was described as unreliable and had a past 
history of drug seeking behavior.  He was assessed with left 
hip pain questionable greater trochanter bursitis and 
questionable drug seeking behavior.  Left hip X-rays 
completed the same month showed degenerative changes of the 
left hip and deformity of the superior and inferior pubic 
rami of the left pubic bone possibly from old healed 
fracture.  

The Veteran underwent a December 2004 VA examination for 
various conditions including the lumbar spine disorder 
described as a fracture of the transverse process of L1, L2, 
L3.  Also for examination were the residuals of fracture to 
the pelvis, involving both superior and inferior ramus and 
for residuals of fracture to the right femur.  He was in a 
wheelchair with a walker in his hand and stated that his life 
was presently bed to chair to walker due to chronic pain from 
all conditions, which included other disorders of residuals 
of a colostomy and a puncture wound of the right thigh 
besides the appellate issues.  He was noted to  be on a 
muscle relaxer, baclofen and morphine for pain which he took 
daily.  He was not working and said he could not work due to 
the chronicity of his problems.  He engaged in no 
recreational activities, but was able to manage activities of 
daily living without assistance.  He wore a back brace in 
addition to using a walker.  He had not been prescribed 
bedrest by a physician in the past year.  

Physical examination was noteworthy for the Veteran seeming 
to be very uncomfortable throughout the examination, with 
constant groaning and flinching.  There was tenderness to 
palpation of the back with straightening of the lordotic 
curve and some tightness to the paralumbar muscles.  Straight 
leg raise was difficult to assess and movement of either leg 
in general caused pain in the pelvic and back area.  It was 
difficult to assess whether this was a true sciatic symptom 
although he stated that he had pain that radiates into his 
left hip.  No motor or sensory losses were noted on the lower 
extremities.  All his decreased movement was related to pain.  
He did not give a history of associated bowel or bladder 
problems.  Range of motion was difficult to assess as he had 
to constantly lean on something for support.  The best 
determinable motion was 0 degrees extension, 20 degrees 
flexion with 10 degrees on lateral rotation and lateral 
flexion in both directions.  There were complaints of chronic 
constant pain through all motions both initially and on 
repeat testing.  He was moist from sweat, again suggestive of 
the chronicity of the pain.  He could not stand on his toes 
or heels or squat.  His reflexes were 1+ in both legs and 
equal.  X-rays showed some narrowing of L5-S1.  The 
impression was degenerative disc disease of the lumbar spine.  
No pathology was initially addressed concerning the residuals 
of fractures to transverse processes of L1 through L3.  The 
Veteran did have a chronic back pain, which in combination 
with his complaints of bilateral hip pain now rendered him 
essentially to a bed to chair existence on a daily basis for 
pain management.

The examiner addressed the residuals of the pelvic fracture 
both to the superior and inferior ramus and opined that there 
were no symptoms related to either fracture.  His major 
complaints were of pain radiating into both hips.  On 
maneuvering the hips, there was pain bilaterally.  Range of 
motion was again difficult to assess due to the inability of 
the Veteran to stand and support himself.  The ranges were 
noted to produce pain on passive movement, again the pain was 
not necessarily focused on the hip itself and was hard to 
assess.  To the best extent his passive motion was 10 degrees 
internal and external rotation, 15 degrees abduction and 90 
degrees flexion bilaterally.  As with the back, constant 
complaints of pain were noted.  X-rays did show some 
arthritic changes in the superior aspect of the acetabelum 
bilaterally.  The impression was arthritis of bilateral hips 
and concerning Deluca, supra, he had bilateral hip problems 
which do produce pain.  As to the contribution of this 
problem to his bed to chair existence it was felt to be the 
least of his problems and it was felt that his back pain was 
the primary issue in his present level of disability.

Concerning the residuals of the fracture of the right femur, 
with puncture wound to the right hip there was a scar, 
measuring 3 inches by roughly 0.25 inch without any chronic 
skin changes, ulcerations or skin breakdowns, slightly 
sensitive to touch and with no adverse effects on motion.  
There was no pain or disability associated with the fracture 
of the right femur.  There was no evidence of muscle atrophy 
or neurological effects.  X-rays of the right femur showed no 
bony abnormality as residual of healed fracture.  Range of 
motion of the right knee was within normal limits, although 
there was some complaint of pain of this knee.  It had no 
adverse effects on the knee's function.  

The examiner again remarked about how it was difficult to 
conduct this examination due to the Veteran's complaints of 
pain throughout the examination.  He was noted to 
periodically groan and change positions even when not being 
manipulated.  The examiner commented that X-ray findings do 
not fully support the severity of pain that the Veteran was 
complaining about, with the above levels of disability given 
by history, unable to be substantiated by physical 
examination due to the chronicity of the pain complaints.

VA records from 2007 continued to mostly address Reynaud's 
syndrome but included an October 2007 record showing 
continued complaints of back pain with pain screen at 10/10.  
A December 2007 bone scan was positive for osteoporosis.

In January 2008 he was referred for a new back brace, with a 
history of having recently lost his previously prescribed 
brace in a fire.  He indicated that the previous brace was 
more rigid than the VA's usual brace.  He was fit and 
measured for a lumbosacral corset until a more rigid brace 
could be obtained.  

The Veteran has testified in multiple hearings in May 1998 
and August 2000 as to having trouble walking pain walking due 
to his fractured pelvis and femur, as well as having his back 
hurting a lot and restricting his ability to bend or lift.  

The report of a February 2008 VA neurological examination 
addressed the severity of his claimed service-connected spine 
disorder from a neurological standpoint.  The examiner 
reviewed the claims file and noted records dating back to 
2002 showing complaints of back pain.  He had/has been on 
chronic narcotics for pain.  MRI of the lumbar spine from 
September 2004 showed age related disc bulges, congenitally 
short pedicles and hypertrophic facet and ligamentum flavum 
changes.  An acute annular tear was present at L5-S1.  A 
rating statement from the requested increase in 2004 
indicated that service connection was in effect for DDD 
lumbar spine with fracture transverse process at L1, L2, L3 
with symptomatic residuals.  The DDD was added to that rating 
decision  due to the presence of degenerative changes on 
supporting X-rays.  He reported constant back pain that 
stayed in one place and radiation from the back through the 
buttocks and lateral thighs to the back of the calves.  
Sometimes his legs would get numb, from his mid thigh to all 
the toes.  He felt his hips were weak and his legs give out.  
He denied sphincter disturbance.  He had symptoms of prostate 
hypertrophy.  He used a cane since service.  He reported 
having been in a motor vehicle crash and fractured the 
spinous processes, pelvic, femur and collar bone at that 
time.  Physical examination revealed he walked with a cane in 
his left hand and complained of pain but could get on his 
heels and toes.  He could tandem walk but leaned heavily on 
his cane.  Motor strength was 5/5 with give way due to pain.  
He had normal muscle tone and bulk.  Sensory was intact to 
pin prick in the right lower extremity and diminished only in 
the sole of the left foot.  Reflexes were 1-2+ and equal.  
Straight leg raise was negative.  X-rays showed 
spondylolisthesis of L5 on S1 with disc narrowing and 
posterior element hypertrophy at this level.  The assessment 
was that he has no neurological deficits related to the 
lumbar spine.  There were no motor deficits other than that 
related to pain.  His diminished pinprick of the left sole 
conformed neither to peripheral nor to root distribution.  
Hamstrings and ankle reflexes were normal indicating normal 
function of L5 and S1 roots.  

The examiner opined that degenerative spine disease is 
exceedingly common in the population at large.  There is no 
evidence that the lumbar strain accelerates or predisposes to 
the development of degenerative disc disease.  Nor is there 
evidence that transverse process fracture causes, accelerates 
or predisposes to this same disorder.  In this respect his 
degenerative spine disease is unrelated to his service 
injury.

The report of a February 2008 VA orthopedic examination 
addressed Veteran's multiple orthopedic complaints presently 
on appeal.  The examiner reviewed the claims file and he was 
noted to have a history of having been in a jeep accident in 
October 1974.  He reported sustaining fractures of his pelvis 
and the transverse processes of his L1, L2 and L3 vertebrae.  
He now complained of low back pain that radiated to both 
calves.  His pain increased with walking, bending, prolonged 
sitting and was painful after lying in bed.  He treated the 
pain with morphine and hydrocodone for the past 5-6 years.  
There has been no physician prescribed bedrest or 
incapacitating episodes in the past year.  He did not have 
true flare-ups.  He claimed all associated features/symptoms 
such as weight loss, fevers, malaise, dizziness, visual 
disturbance, numbness, weakness, bladder and bowel complaints 
and erectile dysfunction.  He used a cane and said he had a 
walker at home he occasionally used.  He was wearing a back 
support which looked brand new.  He claimed he was unsteady 
and had a history of falls.  He had no surgery on his back.  
He worked at several different jobs since service, but his 
last job was as electrician and was unable to do this because 
he had amputated all fingers, and also due to his back.  He 
needed help dressing because of the loss of function with his 
hands and back.  His joints did not interfere with daily 
activities.  

In regards to his hip he has had pain in both hips since the 
jeep accident.  He says it is painful to walk.  He indicated 
that he had shrapnel removed following the accident and did 
not know where this came from although they were having war 
games at the time of his accident.  He had pain in his hip 
with sitting and was relieved by narcotics.  He denied any 
problems with his knee.  He was noted to have a history of 
open reduction/internal fixation for fractured right 
tibia/fibula after a motor vehicle accident in 1997.  He did 
not have a history of dislocation, subluxation or 
inflammatory arthritis.

Physical examination revealed the Veteran to not try to walk 
without his cane and he was very slow.  He could heel-toe 
walk but complained of back pain with both activities.  His 
symptoms were referable to the buttocks.  He had pain to 
light touch in the lumbar region.  Range of motion of the 
lumbar spine was as follows.  Flexion 0-55 degrees, extension 
0-10 degrees, with the lateral rotation and lateral flexion 
in both directions all from 0-20 degrees.  Repetitive motion 
did not change his range of motion.  He complained of low 
back pain with all motions.  Although there was no objective 
evidence of pain, he had loud groans at times.  He also 
complained of low back pain with rotation of the entire torso 
at the hips.  Deep tendon reflexes were bilaterally equal and 
2+ throughout the knee jerk and ankle jerk.  He complained of 
low back pain with Patrick's test bilaterally.  Long toe 
extensors were strong and motor exam was intact.  Sensation 
was intact to light touch in both feet.  In the sitting 
position, the examiner was able to get him to straight leg 
raise to 80 degrees without apparent discomfort.  He 
complained positively to a false test with slight pressure on 
the head stating this also caused low back pain.  This gave 
him a 5/5 positive Waddell sign.  

Examination of both hips were the same.  He again complained 
of low back pain with any motion of the hips.  He had full 
range of motion in both hips with flexion from 0-125 degrees, 
extension 0-30 degrees, adduction 0-25 degrees, abduction 0-
45 degrees, external rotation 0-60 degrees and internal 
rotation 0-40 degrees.  Again he complained of low back pain 
with this motion but no pain in the hips.  Repetitive motion 
did not change his range of motion.

Examination of both knees was the same with no effusion, no 
ligamentous instability and 0-125 degrees range of motion 
with complaints of back pain throughout the motion.  The 
patella tracked normally and the range of motion did not 
cause any knee pain.  Repetitive motion did not change his 
range of motion.

X-rays were reviewed and for the lumbosacral spine showed a 
transitional S1 vertebra and rudimentary rips at L1 region.  
The examiner could not identify any fractured transverse 
process.  There was a slight spondylolisthesis of L5 with 
respect to S1, this was not quite a full grade I slip.  
Pelvic X-rays showed old fractures of the superior/inferior 
pubic rami on the left and inferior ramus on the right. There 
was a bony fragment protruding from the inferior pubic ramus 
on the left.  Both hips X-rays showed mild degenerative joint 
disease.  X-rays of both knees were normal.  Tibia and fibula 
X-rays (right) revealed the fracture of the proximal tibia 
and distal tibia/fibula which have healed in excellent 
position and the plate/screws remain in place.  

The impression was as follows:  Mild spondylolisthesis L5 on 
S1; very mild arthritis both hips; normal examination both 
knees and X-rays with healed fracture of the tibia/fibula and 
status post fracture of the superior and inferior pelvic rami 
on the left and inferior ramus on the right.

The examiner discussed the Veteran as having shown 5/5 
positive Waddel's sign on his back examination suggestive of 
a rather extreme exaggeration of pain behavior to this 
examiner.  Many unphysiologic responses were noted in regards 
to this examination.  His subjective complaints were not 
supported by objective physical findings.  The examiner did 
not believe that the Veteran had any significant physical 
impairment in regards to his back, hips or knees at this 
time.  The fractures of the right tibia/fibula which are not 
service connected, have healed in a very good position.  
There was minimal deformity residual in his pelvis.  It 
should also be noted that the transverse fractures in the 
lumbar region usually do not cause significant physical 
impairment after the injury, these usually heal without 
complications or sequela, as in this case.  The 
spondylolisthesis and degenerative disease are not due to the 
service-connected injury.  The examiner referred to the 
separate neurology examination and noted that there are no 
neurological deficits related to the lumbar spine.

The examiner further opined that Deluca, supra, provisions 
cannot be clearly delineated in this case.  During a flare up 
the Veteran could have further limitations in range of motion 
and amount of pain and in functional capacity, but the 
examiner was unable to estimate additional loss without 
resorting to mere speculation.  The examiner could detect no 
weakened movement, excess fatigability or incoordination in 
the joints and spine examined above.  The examiner further 
opined that the service-connected spine condition causes no 
impairment in his ability to obtain and maintain gainful 
employment.  The examiner could not state the Veteran's 
functional impairment and employability of his non service 
connected spine conditions due to his unphysiological 
response.  The hips, knees and pelvis caused no functional 
impairment in employability.

Analysis Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work. 38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2008).  It is the intention of the VA 
Schedule for Rating Disabilities Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2008).

A. Back Disability

The Veteran's back disability has been rated pursuant to the 
38 C.F.R. Part 4, Diagnostic Codes 5285 for vertebral 
fracture and 5292 for loss of motion(2002), subsequently 
changed to Diagnostic Codes 5235 and 5237 (2008).  The 
criteria for intervertebral disc syndrome and lumbar strain 
have also been considered in evaluating his back. 

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the Veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2008).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2008)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 60 percent evaluation is warranted for 
residuals of a fractured vertebra without cord involvement 
but with abnormal mobility requiring neck brace (jury mast) 
and 100 percent rating is warranted for fracture residuals 
with cord involvement, bedridden, or requiring long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003) 
(effective prior to September 26, 2003).  In other cases, the 
residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003) (effective prior to September 26, 2003).

In addition, a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  Moreover, 60 and 
100 percent evaluations are warranted for complete bony 
fixation of the spine in a favorable angle or an unfavorable 
angle with marked deformity with or without involvement of 
other joints.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the VA 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2008).  
In evaluating the Veteran's musculoskeletal impairments, the 
Board is cognizant of its responsibilities under the Rating 
Schedule. 38 C.F.R. § 4.71 et seq. (2008).  In a precedent 
opinion, the VA General Counsel has held that disabilities 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, involved 
limitation of motion, which warranted consideration based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 36-97.



Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure." Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86.).

Pre-September 23, 2002 Regulations and Deluca

Based on a review of the evidence, the Board finds that with 
consideration of benefit of the doubt and under the 
regulations in effect prior to September 23, 2002, to include 
additional consideration of functional loss pursuant to 
DeLuca, supra, the evidence supports a 40 percent rating 
prior to September 29, 2004.  However the preponderance of 
the evidence shows that the Veteran's lumbar spine disorder 
does not warrant an increased rating in excess of 40 percent 
disabling either prior to or as of September 29, 2004.  

Generally the evidence reveals that since the pendency of the 
claim, the Veteran's lumbar spine, while generally not shown 
to have more than a moderate loss of motion in multiple 
examinations up to the December 2004 VA examination, has also 
been shown to have functional loss due to pain which is shown 
in the VA and private treatment records to repeatedly flare 
up to as high as 7 to10/10, as noted in records from March 
2001, April 2002, September 2004, October 2004, and October 
2007.  

Although the examiner in the December 2002 VA examination 
determined that additional functional restrictions in respect 
to Deluca, supra, could not be obtained, and although the 
Veteran's complaints were deemed exaggerated in this report 
as well as in later VA examination reports as discussed 
above, the overall findings do suggest that pain is a 
limiting factor, with objective evidence shown in the 
treatment records and examination reports to support such 
Deluca, supra, restrictions, to include the visible muscle 
contracture of the spine noted on VA joints examination in 
July1997, paraspinal muscle spasm noted in March 2001, and 
the findings that while in December 2002 he could flex to 60 
degrees, he did so with effort.  This objective evidence of 
pain on motion shown prior to September 27, 2004, when 
considered with the moderate loss of motion shown on 
examinations prior to that date, serves to add an additional 
10 percent to the moderate loss of motion and to the 
additional 10 percent already in effect for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  

Thus, with consideration of the Deluca factors, the Board 
finds that a 40 percent rating is met prior to September 27, 
2004.  This is equivalent to symptoms consistent with severe 
loss of motion, severe intervertebral disc syndrome with 
intermittent relief and with a severe lumbosacral strain with 
a listing of the whole spine to the opposite side, positive 
Goldwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or some of the above with abnormal mobility on forced 
motion.   

The Board also finds that a rating in excess of 40 percent 
disabling is not warranted either before or after September 
29, 2004.  Although the functional limitations as discussed 
above have caused the back disorder to more closely resemble 
a 40 percent rating, a rating in excess of that is not 
warranted.  

As for the evidence after September 29, 2004, the Veteran is 
shown to have continued to have exaggerated responses shown 
on VA examinations from December 2004 and February 2008, 
which made objective assessments of functional loss, and 
application of the Deluca, supra, factors difficult, if not 
impossible to address.  The December 2004 examination 
included the examiner's observations that it was difficult to 
assess the Veteran's true range of motion due to his leaning 
on something for support, and the opinion was that that the 
Deluca, supra, factors were of chronic back pain which the 
Veteran claimed rendered him essentially bedridden.  However, 
the objective findings on this examination did not support 
such claims, as the most significant objective finding was 
some tenderness to palpation of the back with tightness of 
the paravertebral muscles.  However, he had no motor or 
sensory losses or other associated symptoms to suggest more 
severe pathology.  The medical evidence contemporaneous with 
this examination likewise fails to show the Veteran to be 
essentially bedridden due to his back as described in this 
examination, but reflect some instances of treatment for back 
pain in September and October 2004, with the bulk of 
treatment for Reynaud's and other medical problems not 
related to his back.  

The February 2008 VA examination bluntly determined that the 
Veteran was extremely exaggerating his symptoms and that his 
subjective complaints were not supported by objective 
evidence.  Due to such exaggeration, the Deluca, supra, 
provisions could not be clearly delineated, but the examiner 
did indicate that objectively there was no evidence of excess 
fatigability, weakened movement or incoordination in the 
joints and further that this spine condition caused no 
impairment in his ability to maintain employment.  

The evidence does not reflect that in any point during this 
appeal that the criteria for a 60 percent rating is warranted 
for the lumbar spine disorder.  The evidence fails to suggest 
that the Veteran suffers from a pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

Throughout the pendency of this appeal, the Veteran has been 
found to not have any evidence of a true lumbar radiculopathy 
or any other neurological findings referable to the lumbar 
spine.  Although there were some instances of complaints of 
radiation to the right leg or buttock, as reported in the 
January 1999 VA examination, in a September 2002 record, and 
in an October 2004, there were no objective findings of 
radiculopathy in these records, or elsewhere.  No sensory 
losses or other neurological findings were reported in VA 
examinations from January 2007, January 2009, December 2004, 
and February 2008.  The February 2008 examination made a 
point of stating that there were no neurological deficits 
related to the lumbar spine.  Also, as the evidence shows the 
Veteran to have periods of relief from his back symptoms, 
shown by the absence of such symptoms in many of the 
treatment records, the Veteran's lumbar spine condition does 
not more closely resemble pronounced intervertebral disc 
syndrome with persistent symptoms.

There is also no evidence that the Veteran's residuals of a 
fractured vertebra without cord involvement results in 
abnormal mobility requiring neck brace (jury mast).  Nor is 
there evidence of ankylosis, either favorable or unfavorable.  

Thus, a higher rating than 40 percent to include 
consideration of Deluca, supra, is not warranted.  As for 
continuing to add an additional 10 percent rating due to 
vertebral fracture with deformity after September 29, 2004, 
this is not indicated as the X-rays from the December 2004 
and February 2008 VA examinations reflect no evidence of 
deformity from such fracture.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the Veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the Veteran's lumbar spine has resulted in at least two weeks 
of incapacitation.  There is no evidence in the records 
obtained showing that the Veteran was ever prescribed bedrest 
for such a duration for back symptoms and the February 2008 
VA examination reports that there was no history of any such 
periods of incapacitation.  Thus, even a compensable 
evaluation would not be warranted under the revised criteria 
based on periods of incapacitation, much less a rating in 
excess of 20 percent.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The Veteran's lumbar spine 
disability can also be evaluated based on separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, if this provides for a higher evaluation than 
that based on incapacitating episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  As 
discussed previously, the Veteran's limitation of motion is 
generally not shown to be severe by the evidence of record, 
but only meets such criteria, with consideration of the 
factors of 38 C.F.R. §§  4.40, 4.45, 4.59.).  Thus, a 40 
percent rating is warranted.  However, a higher rating of 50 
percent is not warranted under the General Rating Formula, as 
his lumbar spine disability is not shown to result in an 
unfavorable ankylosis of the entire thoracolumbar spine.  

Thus, the evidence reflects that the Veteran's orthopedic 
manifestations, both prior to and as of September 29, 2004 
are 40 percent disabling under the old and new criteria.  

The Board now turns to whether there should be a separate 
evaluation for any neurological symptoms.  As discussed 
above, there is no objective evidence of any neurological 
manifestations attributable to the Veteran's low back 
disorder.  Thus, it is not appropriate in this instance to 
assign a separate evaluation for neurological symptoms.  

For all the foregoing reasons, and with consideration the 
benefit of the doubt in conjunction with of a staged rating, 
pursuant to Hart, supra, the Board finds that prior to 
September 27, 2004 a 40 percent rating is warranted for the 
low back disorder and the claim for a rating in excess of 40 
percent for this disorder as of that date must be denied.  



B. Pelvis

As reported above, the Veteran has been assigned a 
noncompensable evaluation for the residuals of a fracture of 
the pelvis.  This disability has been rated by analogy 
pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5254 (2008), because there is no specific 
diagnostic code that deals with pelvis fractures.  The Board 
will consider whether a higher rating can be granted under 
this diagnostic code, as well as consider any other 
potentially applicable diagnostic codes.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. Part 4, Diagnostic 
Codes 5251, 5252, and 5253 (2008).  Limitation of extension 
of the thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  38 C.F.R. Part 4 
(2008).  There is no higher rating available under that code.  
Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees. Where flexion is limited to 10 degrees, a 40 percent 
evaluation is contemplated. Id.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, and an inability to toe 
out more than 15 degrees a 10 percent evaluation is assigned.  
Where there is limitation of abduction to the point at which 
the claimant cannot cross his legs, a 10 percent evaluation 
is also contemplated.  Assignment of a 20 percent evaluation, 
the highest available rating under Diagnostic Code 5253, is 
warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees. Id.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R Part 4, Diagnostic 5254 (2008).  Ankylosis 
of the hip is evaluated at 38 C.F.R. Part 4, Diagnostic Code 
5250 (2008).  Favorable ankylosis in flexion at an angle 
between 20 and 40 degrees with slight adduction or abduction 
warrants assignment of a 60 percent evaluation.  Intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
evaluation.  Assignment of a 90 percent evaluation, the 
highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003. 38 C.F.R. Part 4 (2008).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (2008).

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2008).

There is no indication of flail hip joint in the instant case 
for either hip nor is there favorable or unfavorable 
ankylosis.  Thus, 38 C.F.R. Part 4, Diagnostic Codes 5250 and 
5254 (2008) is not for application.  Because the Veteran is 
not suffering from extension of the thigh, Diagnostic Code 
5251 (2008) does not apply.  Diagnostic Code 5255 is also not 
for application because there is no impairment of the femur.  
Moreover, the Veteran's abduction is not limited, and hence 
38 C.F.R. Part 4, Diagnostic Code 5253 (2008) may not be used 
to assign a compensable evaluation.

The evidence reflects that the Veteran repeatedly was not 
cooperative with the examinations including in December 2002 
and December 2004, but with some findings of some limitation 
of motion with respect to flexion.  The limitation was 
repeatedly noncompensable according to Diagnostic Code 5252 
(2008).  However the examiner in December 2004 essentially 
pointed out that in regards to Deluca, supra, he did have 
bilateral hip problems which produced pain.  However the hip 
pain was deemed to be the least of his problems as his back 
was the primary problem, and his lack of cooperation in 
performing the ranges of motion rendered these examination 
findings invalid.  

Of note the most recent VA examination of February 2008, the 
examiner determined the Veteran to have normal hip motion 
bilaterally with repetitive motion showing no change in his 
motion.  In regards to the additional limitations due to 
functional loss, the examiner stated that he could detect no 
objective evidence of weakened movement, excess fatigability 
or incoordination in the joints, and further opined that the 
hips or pelvis caused no functional impairment.  

Additionally, the Board notes that Veteran has not presented 
evidence of specific medical treatment for his either hip or 
pelvis during the course of his appeal.  While it is true 
that the records show general complaints of pain and 
discomfort, those same records do not specifically attribute 
the pain complained thereof to the residuals of a fracture of 
the pelvis.  Those same records do not indicate that the 
various examiners were concerned with his condition nor do 
they suggest that additional treatment for either hip or 
pelvis was recommended.

Therefore, it is the conclusion of the Board that the 
evidence does not support the Veteran's contentions that his 
pelvis residuals should be compensably rated.  Mild, 
moderate, or even severe limitation of motion of either hip 
has not been shown.  Moreover, unlike with the back disorder, 
objective evidence of pain, not exaggerations involving pain, 
have not been shown.  Hence, in accordance with the 
applicable rating criteria, a compensable evaluation is not 
warranted.

In applying the above diagnostic criteria for the pelvis/hips 
disorder, the Board finds that the noncompensable rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  There is a lack of objective 
medical evidence showing that the Veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Although the Board is required to 
consider the effect of the Veteran's pain when making a 
rating determination, and has done so in this case, the VA 
Rating Schedule does not require a separate rating for pain. 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence is 
not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. § 
5107(b) (West 2002).

C. Right Upper Leg Fracture Residuals

The Veteran also seeks a compensable evaluation for the 
residuals of a fracture of the right femur. This disability 
has been rated pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5255 (2008).  The minimum 
compensable disability rating of 10 percent is assigned for 
malunion of the femur with slight knee or hip disability.  A 
20 percent disability rating contemplates malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
disability rating contemplates malunion of the femur with 
marked knee or hip disability.  A 60 percent disability 
rating contemplates fracture of surgical neck of the femur 
with false joint, or fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.  Finally, an 80 percent 
disability rating, the highest rating assignable under this 
code, contemplates fracture of shaft or anatomical neck of 
the femur with nonunion, with loose motion (spiral or oblique 
fracture).  None of the criteria contemplated under this 
diagnostic code have been shown in the present case.

That is, the obtained VA and private medical records do not 
show specific treatment for or complaints involving the 
femur.  Although the Veteran has complained of "pain" and has 
sought treatment for this, the medical records do not suggest 
or indicate that this pain has stemmed from the right femur.  
The VA examination of the joints, dated December 2002, noted 
that if the Veteran was suffering from any type of residuals 
of the fracture of the femur, including the puncture wound of 
the right thigh, those residuals were nearly negligible or 
minimal.  In other words, the examiner could not attribute 
any specific manifestations or symptoms to the right femur 
disability.  The December 2004 VA examination revealed that 
there was no bony abnormality of the right femur on X-ray and 
right knee range of motion was normal, albeit with some 
complaints of pain which were deemed to not adversely affect 
his right knee function.  Of note the most recent VA 
examination of February 2008 the examiner determined the 
Veteran to have normal knee motion of 0-125 degrees 
bilaterally with repetitive motion showing no change in his 
motion.  No other significant findings or complaints 
regarding the right upper leg were reported.   In regards to 
the additional limitations due to functional loss, the 
examiner stated that he could detect no objective evidence of 
weakened movement, excess fatigability or incoordination in 
the joints, and further opined that the right knee caused no 
functional impairment.  Hence, the Veteran may not receive a 
compensable evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5255 (2008).

Hip and/or femur disabilities can also be rated under other 
diagnostic codes. Flail joint of the hip warrants an 80 
percent disability rating. 38 C.F.R. Part 4, Diagnostic Code 
5254 (2008).  However, there is no indication of flail hip 
joint in the instant case.

Impairment of the thigh with limitation of motion is rated 
under: diagnostic code 5251 for limitation of extension; 
diagnostic code 5252 for limitation of flexion; and, 
diagnostic code 5253 for limitation of abduction or rotation.  
Range of motion testing was conducted on the above described 
examinations fail to reveal limitations warranting a 
compensable evaluation.

Finally, ankylosis of the hip is rated under diagnostic code 
5250. 38 C.F.R. Part 4 Diagnostic Code 5250 (2008).  The 
medical evidence of record does not reveal the presence of 
any ankylosis of the right hip.

Diagnostic Code 5255, the diagnostic code under which the 
Veteran's disability has been rated, involves loss of range 
of motion, and thus, consideration of the DeLuca factors of 
whether additional functional limitation is likely to result 
from pain on use or during flare-ups must be given.  The 
medical evidence of record fails to provide a history of 
painful hip motion supported by clinical findings.  Moreover, 
the evidence fails to show that there is any limitation of 
function of the right hip due to pain.  The Veteran has 
presented no evidence of medical treatment for his right hip 
or the right femur in all the years since his military 
service.  There is simply no objective medical evidence on 
which to base a compensable evaluation.  The preponderance of 
the evidence is against a compensable evaluation for the 
right femur at any time since the grant of service 
connection.

III. Total Disability Evaluation - Unemployability

The Veteran has also requested a total disability evaluation 
based on individual unemployability due to his service- 
connected disabilities (TDIU).  The Veteran's service-
connected disabilities are residuals of a fracture of the 
transverse process, L1, L2, and L3, rated at 40 percent, 
residuals of a left clavicle fracture, rated at 20 percent; 
residuals of pelvis fracture, rated at 0 percent; right femur 
disability, rated 0 percent, and residuals of a colostomy, 
rated at 0 percent.  The Veteran has a combined rating of 50 
percent.  It is noted that the Veteran has been assigned a 
nonservice-connected pension; this pension has been assigned 
because the Veteran is 100 percent disabled due to Reynaud's 
disease.  Again, this disability is not service-connected.  
The Veteran contends that he is unable to maintain 
substantially gainful employment as a result of his five 
service-connected disabilities.

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) 
(2008).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met. See 38 
C.F.R. § 3.340(a)(2) (2008).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a) (2008).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a). 38 
C.F.R. § 4.16(b) (2008).  If a total disability rating is 
based on a disability or combination of disabilities for 
which the Rating Schedule provides an evaluation of less than 
100 percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) 
(2008).

The record reflects that the Veteran has completed high 
school and he has experience as an electrician, a porter in a 
casino, a postal worker, and a truck driver.  He has not 
received vocational rehabilitation training through the VA.   

The Veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The Veteran has been granted service connection for five 
disabilities, but none of those disabilities has been 
assigned a rating of 60 percent or greater.  Moreover, 
although he has a single condition rated at 40 percent for 
his back disability the combined rating of all five service-
connected disabilities is not 70 percent or more.  The 
Veteran maintains that the manifestations and symptoms 
produced over the years by his service-connected disabilities 
prevent him from obtaining and maintaining gainful 
employment.  Nevertheless, the VA medical records do not 
support the Veteran's assertions.  More importantly, the 
various VA examination reports and medical records 
accomplished since 1997 indicates that the Veteran's 
inability to obtain and maintain gainful employment was not 
due to the service-connected disabilities, but due to his 
nonservice-connected Reynaud's disease.

Consequently, it is the Board's opinion that the Veteran's 
service-connected disabilities are not sufficient to produce 
the Veteran's unemployability.  The preponderance of the 
evidence is against the Veteran's claim for a TDIU and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  Accordingly, the Veteran's 
claim for a TDIU must be denied.  

The RO has not submitted the Veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the Veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R. 
§ 4.16(b) (2008).  A review of the medical evidence shows 
that the Veteran clearly experiences some employment-related 
limitation as a result of his service-connected disabilities.  
However, the disability ratings assigned to the Veteran 
compensate him for the average impairment of earning 
capacity.  Therefore, pursuant to 38 C.F.R. § 4.16 (2004), a 
TDIU is not warranted, and the Veteran's claim is denied.


ORDER

A 40 percent rating for residuals of a fracture of the 
transverse process, L1, L2, L3, healed, with symptomatic 
residuals, is granted prior to September 29, 2004, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 40 percent disabling for residuals of a 
fracture of the transverse process, L1, L2, L3, healed, with 
symptomatic residuals, as of September 29, 2004 is denied.  

A compensable evaluation for the residuals of a fracture of 
the pelvis is denied.

A compensable evaluation for the residuals of a fracture of 
the right femur is denied.

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


